UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1462


JUPITER DENNELL WILSON, SR.,

                   Plaintiff - Appellant,

             v.

CITY OF CHESAPEAKE, in its Official Capacity,

                   Defendant - Appellee,

             and

CITY OF CHESAPEAKE FIRE DEPARTMENT; BATTALION CHIEF CARL
ACKISS, in his official capacity; FIRE FIGHTER WILLIAM COPELAND, in his
official capacity,

                   Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Douglas E. Miller, Magistrate Judge. (2:16-cv-00301-DEM)


Submitted: September 13, 2018                           Decided: September 17, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Jupiter Dennell Wilson, Sr., Appellant Pro Se. Melissa A. Hamann, OFFICE OF THE
CITY ATTORNEY, Chesapeake, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Jupiter Dennell Wilson, Sr., appeals the magistrate judge’s * orders granting the

City of Chesapeake summary judgment on his discrimination and retaliation claims,

brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to

2000e-17 (West 2012 & Supp. 2018), and the Age Discrimination in Employment Act of

1967, 29 U.S.C.A. §§ 621 to 634 (West 2018), and denying Wilson’s Fed. R. Civ. P.

59(e) motion. We have reviewed the record and find no reversible error. Accordingly,

we affirm the district court’s orders. See Wilson v. City of Chesapeake, No. 2:16-cv-

00301-DEM (E.D. Va. Feb. 12, 2018 & April 17, 2018).             We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




      *
        The parties consented to the jurisdiction of the magistrate judge pursuant to 28
U.S.C. § 636(c)(2) (2012).


                                            3